Citation Nr: 0501730	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the post-traumatic 
arthritis of the left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected chronic patellar tendonitis of the right knee, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the cervical spine, 
currently rated as 30 percent disabling.

4.  Entitlement to increased rating for the service-connected 
low back strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1985 to December 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied entitlement to increased ratings for 
the service-connected degenerative disc disease of the 
cervical spine, post-traumatic arthritis of the left knee, 
low back strain, and chronic patellar tendonitis of the right 
knee.  

The issues of entitlement to increased ratings for the 
service-connected degenerative disc disease of the cervical 
spine and service-connected low back strain are addressed in 
the remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected post-traumatic arthritis of the 
left knee is characterized by arthritis resulting in pain, 
weakness, frequent locking, and noncompensable limitation of 
motion resulting in no more than moderate overall disability; 
neither instability nor subluxation of the left knee is 
shown.

2.  The service-connected chronic patellar tendonitis of the 
right knee is productive of arthritis resulting in pain, 
weakness and noncompensable limitation of motion resulting in 
no more than mild overall disability; neither instability nor 
subluxation of the left knee is shown.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected post-traumatic arthritis of 
the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5257, 5258, 
5262 (2004).  

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected chronic patellar tendonitis 
of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5257, 5258, 
5262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In specific compliance with Quartuccio, the 
appellant was advised of the evidence which would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in November 2001.  Because the appellant 
has been continually apprised of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The appellant also was provided with a copy of the original 
rating decision dated in May 2002 setting forth the general 
requirements of then-applicable law pertaining to the 
increased rating claims.  The general advisement was 
reiterated in the Statement of the Case dated in September 
2002 as well as in the Supplemental Statement of the Case 
dated in November 2002.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims. 38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination in December 
2001 by a physician who rendered a relevant opinion.  Further 
opinions are not needed in this case because there is 
presently sufficient medical evidence to decide the claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record, 
as it pertains to the claims for increased ratings for the 
service-connected right and left knee disabilities, is ready 
for appellate review.


The Merits of the Claims

The appellant seeks increased disability ratings for 
disorders of the left and right knee.  Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The record reflects that by rating decision dated in August 
1994, service connection was granted for retropatellar pain 
syndrome of the left knee.  An initial noncompensable rating 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In a July 1995 rating decision, the veteran's service-
connected left knee was recharacterized as retropatellar pain 
syndrome of the left knee, status post arthroscopic repair of 
the lateral meniscal tear.  A 10 percent rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258-5257, effective 
from 
March 1, 1995.  The record further reflects that the rating 
for the service-connected retropatellar pain syndrome of the 
left knee, status post arthroscopic repair of the lateral 
meniscal tear was increased to 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258-5257, effective April 10, 1997.  

In an October 1999 rating decision, the service-connected 
left knee disability was further recharacterized as post-
traumatic arthritis of the left knee.  The 20 percent rating 
was confirmed and continued as evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5257.

The October 1999 rating decision also granted service 
connection for chronic patellar tendonitis of the right knee 
and assigned an initial 10 percent rating, effective from 
April 10, 1997.  

The veteran's increased rating claims are to be decided based 
upon the application of a schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(a) and 4.1 
(2004).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2004).  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  
38 U.S.C.A. 7104 (West 2002); 38 C.F.R. 4.2, 4.6 (2004).

Where, as in this case, entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected right and left knee disorders.

The veteran was afforded a VA examination in August 1997.  At 
that time, the veteran reported an aching pain in both knees, 
the left worse than the right.  The pain was exacerbated by 
activity.  The veteran reported that his left knee 
experienced locking with an brief inability to bend the knee.  
Examination of the knee joints revealed no sign of bony 
abnormality, interarticular fluid, or local inflammation.  
Ligament function appeared to be intact and both knee joints 
appeared to be stable.  There was no crepitus on passive 
flexion bilaterally.  The veteran was able to flex his right 
knee to 115 degrees without pain and discomfort.  He was able 
to flex his left knee to 75 degrees, limited by significant 
degrees of pain and discomfort.  The final diagnosis was 
arthritis of the knee joints with the left knee being worse 
than the right, resulting in moderate symptomatology and mild 
functional incapacity.  

The veteran underwent arthroscopic left knee surgery and 
patellar shaving of the left knee in July 1998.  The veteran 
tolerated the procedure well.  

An August 1999 magnetic resonance imaging (MRI) of the left 
knee noted superior placement of the patella, diffuse 
thickening and redundancy of the patellar tendon, and 
fragmentation of the tibial tuberosity.  There was stranding 
of the infrapatellar fat, suggestive of post-traumatic 
changes.  Patellar cartilage appeared normal.  Visualized 
bone marrow demonstrated normal signal.  The menisci, major 
collateral and cruciate ligaments were intact.  There was 
mild joint effusion.  

The veteran's knees were examined by VA again in September 
1999.  The examiner noted that x-ray findings in April 1999 
revealed loose bodies in the left knee.  The veteran 
complained of pain in both knees, left worse than right.  The 
pain was made worse with any walking, standing for 45 minutes 
or longer, or sitting for greater than 10 minutes.  The 
veteran reported moderate to severe decrease in range of 
motion and stated that his left knee would tend to give out 
after walking 25 steps.  The pain was reportedly also made 
worse by walking 3 to 4 stairs and lifting 25 pounds or more.  
Physical examination of the knees revealed a horizontal 
surgical scar on the left knee that was well-healed and was 6 
cm in dimension.  There was no sign of red inflammation or 
interarticular fluid.  The joint was stable and there was 
mild crepitus.  The veteran could flex his left knee to 90 
degrees with pain occurring at 65 degrees.  Examination of 
the right knee revealed no sign of inflammation or fluid.  
The joint was stable and the veteran could flex his right 
knee to 110 degrees with pain occurring at 90 degrees.  The 
diagnosis was that of post-traumatic arthritis of the left 
knee; x-ray shows minimal narrowing the joint medially.  A 
diagnosis of chronic patellar tendonitis of the right knee 
was also noted.  

In conjunction with his claims for increase, the veteran was 
afforded a VA orthopedic examination in December 2001.  The 
veteran reported that the arthroscopic procedures to his 
knees only helped for a few months.  He reported that he had 
bilateral knee pain 24 hours per day, which was aggravated by 
going up and down the stairs and walking one block.  However, 
the examiner noted that the veteran walked on a treadmill for 
exercise and used bilateral knee braces for that activity and 
whenever he was asked to do considerable standing or walking.  
The veteran reported that both knees, the left worse than the 
right, felt unstable going up and down the stairs.  The 
veteran also reported that he had fallen three or four times 
because of the left knee instability.  Apparently, the only 
history of knee effusion was postoperative on the left in 
1998.  

Physical examination of the veteran revealed a normal gait.  
The veteran was able to dress and undress, and manipulate his 
shoes.  Regarding the knees, the veteran was able to complete 
a squatting procedure and come up to that position, but 
reported pain.  He was able to stand and bear weight on 
either leg and hop on either leg, but he indicated that the 
procedure produced some pain in the knees.  Examination of 
the left knee revealed a left patellar scar which was post-
surgical, as well as numerous scars from arthroscopic 
procedures.  There was no swelling, deformity, effusion or 
tenderness of the knees.  Both knees were stable on stress 
maneuvers and no pain was produced.  Both knees could be 
flexed to 115 degrees with no pain and 15 degrees more with 
pain and extended to 0 degrees without pain.  The diagnosis 
was that of bilateral knee bursitis, post-left knee cartilage 
repair and patellar bursa excision on subjective complaints 
of weight bearing as described.  

Left Knee:

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

The veteran's traumatic arthritis of the left knee is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5257 (2004).  Traumatic arthritis will 
be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

It has been held that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  It has also been held that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

The appellant demonstrated minimal loss of flexion - to 115 
degrees, during the most recent December 2001 VA medical 
examination.  However, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, such a diminution would not 
result in a compensable disability evaluation.  Similarly, 
the appellant has not been shown to have loss of extension 
motion, thus precluding consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Because such findings would result in 
noncompensable evaluations and radiographic evidence is of 
record indicating the presence of arthritis and painful 
motion, a 20 percent evaluation has been assigned the 
veteran's left knee arthritis.

The Board has considered the assignment of a separate 10 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  Under that provision, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

The record indicates, however, that the veteran's left knee 
disorder has never been characterized by symptoms involving 
subluxation or instability of the knee.  The  veteran has 
reported that his knee gave way and locked frequently; 
however, the competent medical evidence of record shows 
neither instability nor subluxation of the knee on physical 
examinations since the date of the 1998 arthroscopic left 
knee surgery.  While the veteran complained of additional 
pain on motion during all of his VA examinations, there was 
noted no lateral instability, deformity, or swelling, and no 
pain was noted on rotation of the knee.  Similarly, although 
the appellant reported a worsening symptomatology during the 
December 2001 VA examination, there was again noted no 
symptoms which would warrant a separate 10 percent rating.  

The Board has also considered rating the veteran's service-
connected left knee disability under an alternative 
Diagnostic Code that would avail the appellant of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); see 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Because the veteran's left knee disorder is not shown to 
include ankylosis, impairment of the tibia and fibula or genu 
recurvatum, consideration of the diagnostic codes pertaining 
to such disorders is not appropriate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 and 5263, respectively.  Also, 
the Board notes that a rating of 20 percent is the only 
rating provided under Diagnostic Code 5258 for semilunar 
dislocated cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  

In sum, the veteran's left knee post-traumatic arthritis is 
productive of pain, with additional pain on motion or with 
activity.  The veteran's motion of the left knee is limited 
to 115 degrees, with an additional 15 degrees due to pain.  
The competent medical evidence of record does not indicate 
that the veteran suffers from subluxation or instability of 
the left knee.  As such, separate ratings under Diagnostic 
Codes 5257 and 5003 are not warranted in this case.  
Moreover, the medical evidence of record demonstrates that 
the veteran's left knee disability is productive of no more 
than moderate overall disability.  As such, the criteria for 
a rating in excess of 20 percent for the service-connected 
post-traumatic arthritis of the left knee have not been met.  

Finally, although the veteran has complained of pain 
associated with his left knee disability, the medical 
evidence does not show that more than a moderate overall left 
knee disability is present.  It shows only that the veteran 
manifests slight limitation of motion of his right knee with 
complaints of pain and some locking.  Thus, the Board finds 
that the veteran's claim for an increase rating for the 
service-connected left knee post-traumatic arthritis must be 
denied.  

Right Knee:

The veteran's chronic patellar tendonitis of the right knee 
is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5024 (2004).  Diagnostic Code 5024 
governs ratings for tenosynovitis.  The regulations direct 
that tenosynovitis will be rated on limitation of motion of 
the affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2004).  As noted above, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

With regard to the right knee, the appellant demonstrated 
minimal loss of flexion - to 115 degrees, during the most 
recent December 2001 VA medical examination.  However, under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, such a diminution 
would not result in a compensable disability evaluation.  
Similarly, the appellant has not been shown to have loss of 
extension motion, thus precluding consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because such 
findings would result in noncompensable evaluations and 
radiographic evidence is of record indicating the presence of 
arthritis and painful motion, a 10 percent evaluation has 
been assigned the veteran's chronic patellar tendonitis of 
the right knee.

The Board has considered the assignment of a separate 10 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  Under that provision, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

The record indicates, however, that the veteran's right knee 
disorder has never been characterized by symptoms involving 
subluxation or instability of the knee.  While the veteran 
complained of additional pain on motion of the right knee 
during all of his VA examinations, there was noted no lateral 
instability, deformity, or swelling, and no pain was noted on 
rotation of the knee.  Although the appellant reported a 
worsening symptomatology during the December 2001 VA 
examination, there were again noted no symptoms which would 
warrant a separate 10 percent rating.  

The Board has also considered rating the veteran's service-
connected right knee disability under an alternative 
Diagnostic Code that would avail the appellant of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); see 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Because the veteran's left knee disorder is not shown to 
include ankylosis, impairment of the tibia and fibula or genu 
recurvatum, consideration of the diagnostic codes pertaining 
to such disorders is not appropriate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 and 5263, respectively.  Also, 
the Board notes that a rating of 20 percent is not warranted 
under Diagnostic Code 5258 for semilunar dislocated cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint because these symptoms were not shown with 
regard to the right knee during the December 2001 VA 
examination.  

In sum, the veteran's right knee chronic patellar tendonitis 
is productive of pain, with additional pain on motion or with 
activity.  The veteran's motion of the right knee is limited 
to 115 degrees.  The competent medical evidence of record 
does not indicate that the veteran suffers from subluxation 
or instability of the right knee.  As such, separate ratings 
under Diagnostic Codes 5257 and 5003 are not warranted in 
this case.  Moreover, the medical evidence of record 
demonstrates that the veteran's right knee disability is 
productive of no more than mild overall disability.  As such, 
the criteria for a rating in excess of 10 percent for the 
service-connected post-traumatic arthritis of the left knee 
have not been met.  

Finally, although the veteran has complained of pain 
associated with his right knee disability, the medical 
evidence does not show that more than a mild right knee 
disability is present.  It shows only that the veteran 
manifests slight limitation of motion of his right knee with 
complaints of pain.  Thus, the Board finds that the veteran's 
claim for an increase rating for the service-connected right 
knee chronic patellar tendonitis must be denied.  

The preponderance of the evidence is against the claim for an 
increased ratings for the service-connected post-traumatic 
arthritis of the left knee and for chronic patellar 
tendonitis of the right knee.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for the service-connected post-traumatic 
arthritis of the left knee is denied.  

An increased rating for the service-connected chronic 
patellar tendonitis of the right knee is denied.  


REMAND

In an October 2001 claim, the veteran asserted that his 
service-connected disabilities of the neck and back had 
worsened in severity, such that increased ratings for those 
disabilities were warranted.  

Consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  See 38 C.F.R. § 4.71a (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2004).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

The regulations governing ratings for disabilities of the 
spine were revised.  See 68 Fed. Reg. 51454-58 (August 27, 
2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  

The VBA AMC should consider the veteran's claims of an 
increased ratings for the service-connected low back strain 
and degenerative disc disease of the cervical spine under 
both the old and the revised regulations governing 
disabilities of the spine.  





Accordingly, the case is remanded to the RO via the VBA AMC 
for the following action:

1.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for his 
service-connected disabilities of the 
back and cervical spine.  After obtaining 
any necessary authorization from the 
veteran, the VBA AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2  The VBA AMC should arrange for a VA 
examination by an appropriately qualified 
physician to determine the nature and 
extent of severity of the veteran's 
service-connected chronic low back 
sprain, and degenerative disc disease of 
the cervical spine.  Any further 
indicated special studies should be 
conducted.  The entire claims file, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, who 
should acknowledge such receipt and 
review in any report generated as a 
result of this remand.  

Regarding the service-connected 
disabilities of the cervical spine and 
low back, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range of 
motion with an explanation as to what is 
the normal range of motion, the extent of 
any arthritis, neurological 
symptomatology, and pain on use, and 
comment on the extent of the functional 
limitations caused by the cervical spine 
and low back disabilities.  The examiner 
should be provided with both the old and 
the revised rating criteria for rating 
disabilities of the spine.  The examiner 
should first report his/her findings in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.  

The examiner should also be asked to 
determine whether the low back and/or 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine and/or low back is used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.

3.  The RO should readjudicate the issues 
of entitlement to increased ratings for 
the service-connected degenerative disc 
disease of the cervical spine, and low 
back strain.  In light of the guidance 
provided in DeLuca, and with 
consideration of the old and new criteria 
of the applicable diagnostic code 
provisions.  The VBA AMC should determine 
the ratings for the cervical spine and 
low back which are most favorable to the 
veteran with consideration given to the 
effective date of the change in 
regulations.  If any action is adverse to 
the veteran, he should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


